El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Mediante la expedición del recurso de certiorari ante nuestra consideración, procedemos a resolver si el término prescriptivo para ejercer la acción hipotecaria —en lo con-cerniente a los pagarés hipotecarios vencederos a la pre-sentación— es susceptible de ser interrumpido extrarregis-tralmente o si, por el contrario, las formas de interrupción que emanan del Art. 1873 de nuestro Código Civil, infra, deben constar en el Registro de la Propiedad para que surta efecto la paralización. En particular, hoy debemos determinar el efecto de la interposición de una demanda enmendada sobre el plazo prescriptivo de la acción hipote-caria en cuestión.
Trabada la controversia en esos términos, pasemos a exponer los antecedentes fácticos y el intrincado trámite procesal que caracteriza el caso ante nos. Veamos.
I
Con el fin de asegurar $130,000 que adeudaban a Dis-tribuidores Unidos de Gas de Puerto Rico, Inc. (Distribui-dores o recurridos) por concepto en compra de gas fluido, el 20 de abril de 1990, los esposos Carlos M. Declet Meléndez y Gloria Jiménez Vega suscribieron tres pagarés hipoteca-rios vencederos a la presentación. En específico, el Pagaré *101Núm. 1 fue otorgado por $50,000; el Pagaré Núm. 2 por $30,000, y el Pagaré Núm. 3 por $50,000.0.(1) Cada uno de estos pagarés hipotecarios se aseguró con sendas hipotecas voluntarias constituidas sobre diversas propiedades de las cuales el referido matrimonio figuraba como titular registral. Cumplidos los requisitos de rigor, el 22 de mayo de 1990, tanto la hipoteca que garantiza el Pagaré Núm. 2 como aquella que asegura el Pagaré Núm. 3, se inscribie-ron en el Registro de la Propiedad (Registro). En cambio, la hipoteca que garantiza el Pagaré Núm. 1 fue inscrita el 7 de mayo de 1992.
Posteriormente, los referidos pagarés hipotecarios se ex-traviaron, por lo que Distribuidores presentó tres deman-das de sustitución de pagarés ante el Tribunal de Primera Instancia. (2) En lo que respecta al trámite judicial relacio-nado al Pagaré Núm. 1 y al Pagaré Núm. 2, los esposos Declet Meléndez y Jiménez Vega se allanaron a que se dic-tara sentencia, en aras de sustituir los pagarés por otros de igual valor y condiciones. Así las cosas, y en lo concerniente a estos dos pagarés, el foro primario emitió dictámenes el 23 de marzo de 2006 y el 12 de marzo de 2009, mediante los cuales ordenó sustituirlos.
No obstante, el 19 de junio de 2009, en espera de la adjudicación del caso de sustitución del Pagaré Núm. 3,(3) Distribuidores presentó una demanda en cobro de dinero contra los esposos Declet Meléndez y Jiménez Vega. En ésta, solicitó el pago de $148,809.45 en concepto de venta de gas fluido, más intereses, costas y honorarios de *102abogado. Alegó que la deuda estaba vencida, que era lí-quida y exigible, y que no había sido pagada, a pesar de las gestiones de cobro realizadas.
Entretanto, el 4 de agosto de 2010, los herederos de los esposos Declet Meléndez y Jiménez Vega suscribieron una instancia ante notario mediante la cual solicitaron al Re-gistro la cancelación de la hipoteca que asegura el Pagaré Núm. 3. Amparados en los Arts. 145 y 180 de la Ley Hipotecaria y del Registro de la Propiedad (Ley Hipotecaria), 30 LPRA ants. secs. 2469 y 2576, y en la jurisprudencia apli-cable, plantearon que la hipoteca estaba prescrita ya que habían transcurrido veinte años desde su constitución. De esta forma, el 12 de agosto de 2010, los herederos presen-taron la aludida instancia ante el Registro.
En el ínterin, y tras varios trámites procesales, el 3 de diciembre de 2010, Distribuidores enmendó la demanda en cobro de dinero para acumular la causa de acción de ejecu-ción —por la vía ordinaria— de las tres hipotecas otorgadas. En su demanda enmendada, Distribuidores incluyó como codemandados a San Juan Gas Company, Inc.(4) y a los miembros de la sucesión de los esposos Declet Meléndez y Jiménez Vega (Sucesión Declet o peticionarios). Con poste-rioridad, el 1 de febrero de 2011, Distribuidores presentó una solicitud de anotación preventiva de demanda ante el Registro.
Al enfrentarse con la instancia de cancelación de hipo-teca y la anotación preventiva de demanda, la Registra-dora de la Propiedad (Registradora) procedió con la califi-cación de los asientos, según el orden en que se presentaron en el Registro. A tales efectos, extendió una nota de cancelación de hipoteca por razón de prescripción, toda vez que habían transcurrido veinte años desde que fue constituida y en los libros del Registro no constaba la interrupción de dicho término. En consecuencia, denegó la *103inscripción de la anotación preventiva de demanda, al ex-poner que ésta no procedía debido a que la hipoteca a la cual hacía referencia había prescrito, conforme a los asien-tos registrales.
Cumplidos los trámites de rigor, Distribuidores instó un recurso gubernativo. En lo pertinente, señaló que la Regis-tradora erró al entender que la hipoteca estaba prescrita y proceder a cancelarla, puesto que tras la presentación de la instancia de cancelación constaba en el Registro la solici-tud de anotación preventiva de demanda en cobro de dinero y ejecución de hipoteca. Arguyo que la interposición de la demanda en el 2009, y el efecto retroactivo de la de-manda enmendada presentada en el 2010, interrumpió el plazo prescriptivo que dispone la ley para la acción hipote-caria y que, por consiguiente, la hipoteca objeto de la soli-citud de cancelación no había prescrito. (5)
Visto el recurso gubernativo, este Tribunal confirmó la cancelación por prescripción de la hipoteca que asegura el Pagaré Núm. 3.(6) Véase Distribuidores Gas PR v. Registradora, 188 DPR 351 (2013). En atención a la naturaleza del recurso, en aquel entonces delimitamos la controversia a determinar si, al amparo del principio de prioridad regis-tral, procedía la cancelación de la hipoteca por prescripción o el registro de una anotación preventiva de demanda que se presentó con posterioridad a la solicitud de cancelación *104de esa hipoteca. íd., pág. 355. Luego de examinar los docu-mentos que obraban en autos y la jurisprudencia aplicable, concluimos que el término prescriptivo de la hipoteca en cuestión se había cumplido, por lo que la presentación de la instancia para solicitar la cancelación del asiento fue oportuna. Íd., pág. 365.
Conforme a la normativa pertinente, razonamos que por haber sido otorgada mediante pagarés vencederos a la pre-sentación, la hipoteca en cuestión prescribía a los veinte años de ser constituida. Así, dictaminamos que el término aplicable a las hipotecas que garantizaban los pagarés hipo-tecarios objeto de la demanda de Distribuidores comenzó a transcurrir el 8 de mayo de 1990, y de no ser interrumpido oportunamente, prescribía el 8 de mayo de 2010. Distribuidores Gas PR v. Registradora, supra. Consecuentemente, determinamos que la prescripción de la hipoteca y su subse-cuente cancelación impedían la inscripción de la anotación preventiva de demanda presentada por Distribuidores. De esa forma, rechazamos el argumento de Distribuidores res-pecto a que la Registradora tenía el deber de tomar constan-cia de los procesos judiciales extrarregistrales.(7) Id.
Mientras tanto, a la par en que se dilucidaba el recurso gubernativo, los procedimientos con respecto a las recla-maciones incoadas por Distribuidores continuaron ante el Tribunal de Primera Instancia. Así, el 23 de junio de 2011, la Sucesión Declet presentó su contestación a la demanda enmendada. En ésta, aceptó que para 1990 adeudaba a Distribuidores $130,000 en concepto de compra de gas fluido. Reconoció la suscripción de los tres pagarés hipote-carios, así como el otorgamiento de las respectivas *105hipotecas. Del mismo modo, admitió que no se había efec-tuado la totalidad de los pagos correspondientes a la deuda reclamada y que Distribuidores había realizado gestiones de cobro. Ahora bien, planteó varias defensas afirmativas entre las que se destacan las siguientes: (1) prescripción tanto de la acción en cobro de dinero como de la acción hipotecaria, y (2) la no procedencia de la ejecución de las hipotecas, toda vez que había transcurrido el plazo pres-criptivo para ejercer la acción hipotecaria y éste no había sido interrumpido ante el Registro. Por esta razón, argu-mentó que tanto la hipoteca que garantizaba el Pagaré Núm. 2 como la que aseguraba el Pagaré Núm, 3 fueron correctamente canceladas.
Tras varios incidentes procesales, el 11 de junio de 2012, Distribuidores presentó una solicitud de sentencia sumaria. Indicó que los peticionarios le adeudaban la suma vencida, líquida y exigible de $130,000, más los correspon-dientes intereses. Además, alegó que la cancelación de las hipotecas que aseguran el Pagaré Núm. 2 y el Pagaré Núm. 3 se debió a las actuaciones indebidas de los peticio-narios, ya que éstos solicitaron su cancelación a pesar de que se había interrumpido de forma extrarregistral el plazo prescriptivo de la acción hipotecaria.
Por su parte, la Sucesión Declet se opuso a la solicitud de sentencia sumaria. En esencia, arguyo que las hipotecas que Distribuidores solicitó ejecutar fueron debidamente canceladas en el Registro. Adujo que las cancelaciones se realizaron mediando buena fe y en el ejercicio del derecho que les amparaba. Ante ello, Distribuidores replicó el es-crito de oposición presentado por los peticionarios y, en lo pertinente, enfatizó en que la acción hipotecaria no estaba prescrita, pues el término prescriptivo de veinte años ha-bía sido interrumpido mediante las reclamaciones judicia-les incoadas.
Evaluados los argumentos de las partes, el 22 de abril de 2013, el Tribunal de Primera Instancia emitió una Sen-*106tencia Sumaria Parcial en la cual determinó que Distribui-dores paralizó adecuadamente el plazo prescriptivo para ejercer su acción en cobro de dinero relacionada a la deuda que aseguran los pagarés hipotecarios. Por lo tanto, de-cretó que los peticionarios respondían por la deuda que surge de éstos. Ahora bien, en cuanto a la acción de ejecu-ción de hipoteca, el foro primario destacó que el reseñado recurso gubernativo se estaba dilucidando ante este Tribunal. Así las cosas, indicó que desconocía el resultado del referido recurso, por lo que no atendió en esa etapa el reclamo de ejecución de hipoteca.
Inconforme, la Sucesión Declet instó una Moción de Reconsideración. En esencia, señaló que aunque no se dilucidó el planteamiento de si la enmienda a la demanda tuvo el efecto de retrotraer la acción de ejecución de hipo-teca a la fecha de presentación de la demanda original, el foro judicial erró al concluir que el término prescriptivo de los tres pagarés hipotecarios fue interrumpido por actos que no constan en los libros del Registro. De igual forma, alegó que la determinación judicial era contraria a lo re-suelto por este Tribunal en Distribuidores Gas PR v. Registradora, supra. Por su parte, Distribuidores se opuso a que se reconsiderara el dictamen y, en lo pertinente, planteó que ante la determinación de que el plazo prescriptivo se interrumpió, procedía ordenar la reinstalación de las hipo-tecas indebidamente canceladas en el Registro. Funda-mentado en pronunciamientos jurisprudenciales, sostuvo que el plazo prescriptivo de la acción hipotecaria se inte-rrumpió por eventos que constan fuera del Registro, en vir-tud de las disposiciones del Art. 1873 del Código Civil de Puerto Rico, 31 LPRA sec. 5303.
Luego de varios incidentes procesales, incluida la noti-ficación oficial de la Opinión emitida por este Tribunal re-lacionada al referido recurso gubernativo,(8) el 28 de agosto de 2013, el Tribunal de Primera Instancia emitió una Re-*107solución en la cual atendió la controversia en tomo a si los actos que no constan en el Registro pueden interrumpir el término prescriptivo de la acción hipotecaria.(9) En cuanto a ello, razonó que Distribuidores presentó su demanda el 19 de junio de 2009 y aun cuando la acción de ejecución de hipoteca fue acumulada el 3 de diciembre de 2010, debido a que surge del mismo núcleo fáctico, se retrotrae al mo-mento en que se presentó la demanda original. Por lo tanto, concluyó que la acción de ejecución de hipoteca se presentó antes del 8 de mayo de 2010, fecha en que este Tribunal determinó que prescribían las hipotecas. Distribuidores Gas PR v. Registradora, supra, pág. 365.
Asimismo, el foro primario expresó que la acción de los peticionarios de solicitar la cancelación de las hipotecas —a pesar de la existencia del litigio en cuestión y del pleito de sustitución del Pagaré Núm. 3— levantaba serias inte-rrogantes en torno a la buena o mala fe de éstos. Final-mente, ordenó la celebración de una vista con el fin de dirimir varios asuntos, a saber: (1) la consolidación del caso de sustitución del Pagaré Núm. 3 con el pleito original; (2) la buena o mala fe que se le puede imputar a los peticiona-rios, y (3) las implicaciones de reinstalar las hipotecas canceladas.
Celebrada la referida vista, y tras la interposición de varias mociones, el 26 de diciembre de 2013, el Tribunal de Primera Instancia emitió una Sentencia por medio de la cual desestimó la totalidad de las causas de acción de Dis-tribuidores, incluido el pleito de sustitución del Pagaré Núm. 3. En esencia, razonó que las reclamaciones de Dis-tribuidores estaban estrechamente vinculadas con la de-terminación de este Tribunal en Distribuidores Gas PR v. Registradora, supra, la cual, a su entender, tuvo el efecto de impedirle litigar sus causas de acción. En ese sentido, *108concluyó que la Opinión emitida por este Tribunal consti-tuía impedimento colateral por sentencia en el caso ante sí. Oportunamente, Distribuidores solicitó reconsideración, pero fue denegada.
En desacuerdo, Distribuidores recurrió ante el Tribunal de Apelaciones. Examinado el caso, el 31 de octubre de 2014, el foro apelativo intermedio dictó una Sentencia me-diante la cual revocó la determinación recurrida. Sostuvo que la Sentencia Sumaria Parcial emitida por el foro pri-mario el 22 de abril de 2013 —la cual resuelve que se in-terrumpió adecuadamente el término prescriptivo para la acción en cobro de dinero— se sostiene, toda vez que ad-vino final y firme. Fundamentándose en ello, concluyó que la acción hipotecaria también quedó interrumpida por mo-tivo del efecto retroactivo de la demanda enmendada, por lo que el derecho de hipoteca continuaba vigente. A esos efectos, ordenó al Registro levantar el asiento de cancela-ción de hipoteca y, por consiguiente, reinstalar la hipoteca que asegura el Pagaré Núm. 3. A su vez, le ordenó hacer constar, mediante el asiento correspondiente, la anotación preventiva de demanda presentada por Distribuidores.
Inconforme con ese proceder, los peticionarios acudieron ante este Tribunal mediante recurso de certiorari. Esen-cialmente, señalan que el Tribunal de Apelaciones incidió al realizar lo siguiente: (1) determinar que el plazo pres-criptivo de un pagaré hipotecario vencedero a la presenta-ción puede ser interrumpido por eventos que no constan en los libros del Registro, y (2) ordenar la reinstalación y vi-gencia de la hipoteca que asegura el Pagaré Núm. 3. En su comparecencia, los peticionarios argumentan que para que se interrumpa el periodo prescriptivo de veinte años de la acción hipotecaria, la existencia de la demanda de ejecu-ción de hipoteca o cualquier acto de reconocimiento de deuda por parte del deudor o interpelación extrajudicial del acreedor debe constar expresa y fehacientemente en el *109Registro. En ese sentido, plantean que no basta la existen-cia de actos extrarregistrales.
De igual forma, los peticionarios aducen que la Opinión emitida por este Tribunal en Distribuidores Gas PR v. Registradora, supra, afirma que al no existir evidencia en el Registro sobre la interrupción del término prescriptivo de la acción hipotecaria, opera una caducidad ipso iure del asiento registral, de suerte que se extingue la hipoteca una vez transcurrido el plazo aplicable. Finalmente, esbo-zan las posibles repercusiones que tendría ordenar la reinstalación de la hipoteca cancelada; esto, en cuanto a la figura del tercero registral, los rangos ante el Registro de posteriores acreedores hipotecarios y el principio de publicidad registral.
Examinado el recurso presentado, el 27 de marzo de 2015, emitimos una Resolución mediante la cual le orde-namos a Distribuidores que mostrara causa por la cual no debíamos revocar la Sentencia dictada por el Tribunal de Apelaciones. Oportunamente, Distribuidores compareció mediante un escrito intitulado Alegato de la Parte Recurrida.
En éste, argumenta que el Tribunal de Apelaciones actuó correctamente al determinar que lo resuelto en Distribuidores Gas PR v. Registradora, supra, no constituye impedi-mento colateral por sentencia, a fin de resolver si se inte-rrumpió adecuadamente el plazo prescriptivo de la acción hipotecaria. En ese sentido, Distribuidores sostiene que conforme al Art. 1873 de nuestro Código Civil, supra, el término prescriptivo de la acción hipotecaria —relacionada a paga-rés hipotecarios vencederos a la presentación— puede inte-rrumpirse fuera de los libros del Registro. De esta forma, alega que el periodo prescriptivo tanto de la acción personal como de la acción hipotecaria fue interrumpido mediante la oportuna presentación de las acciones judiciales contra los peticionarios. Aduce que la demanda enmendada tuvo el *110efecto de retrotraerse a la fecha de la demanda original, cuya presentación fue dentro del término de veinte años para ejercer la acción hipotecaria. Además, reitera que los peticionarios actuaron contrario a la buena fe al solicitar la cancelación de las hipotecas cuando conocían de la existen-cia del pleito judicial.
Expedido el recurso de certiorari, y con el beneficio de la comparecencia de las partes involucradas, estamos en po-sición de adjudicar la controversia ante nos.
II
Con el fin de resolver el caso ante nuestra considera-ción, corresponde examinar la normativa estatutaria y ju-risprudencial aplicable. Procedemos.
Sabido es que en nuestro ordenamiento jurídico la hipoteca se concibe como un derecho real, de naturaleza accesoria e indivisible, y de constitución registral. Westernbank v. Registradora, 174 DPR 779, 784 (2008) (per curiam). Véase, además, L.R. Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 3ra ed., San Juan, Jurídica Editores, 2012, pág. 485. Ésta garantiza una obliga-ción pecuniaria y recae directamente sobre bienes inmuebles, ajenos y enajenables, que permanecen en la po-sesión del propietario o titular. Westernbank v. Registradora, supra, pág. 784. Véase, además, J.M. Chico y Ortiz, Estudios sobre derecho hipotecario, 3ra ed., Madrid, Ed. Marcial Pons, 1994, T. II, pág. 1282. Es norma claramente establecida que la constitución de las hipotecas depende de varios requisitos esenciales, a saber: (1) que se establezca para asegurar el cumplimiento de una obligación principal; (2) que la cosa hipotecada pertenezca en propiedad a la persona que la hipoteca, y (3) que las personas que consti-tuyan la hipoteca tengan libre disposición de sus bienes o, en caso de no tenerla, se hallen legalmente autorizados al efecto. 31 LPRA sec. 5001. De igual forma, es indispensa*111ble que la hipoteca conste en escritura pública y se inscriba en el Registro. 31 LPRA sec. 5042. Véanse, además: Westernbank v. Registradora, supra, pág. 784; Bco. Central Corp. v, Yauco Homes, Inc., 135 DPR 858 (1994). La inscripción es el acto constitutivo que produce la garantía del crédito con efectos reales y, al mismo tiempo, promulga su eficacia erga omnes. A.C. Gómez Pérez y otro, Derecho registral inmobiliario, 83 (Núm. 3) Rev. Jur. UPR 879, 882 (2014).
Debido a su carácter accesorio, la hipoteca no es independiente de la vigencia de la obligación principal. Westernbank v. Registradora, supra, págs. 784-785. Véase, además, Rivera Rivera, op. cit., pág. 488. En ese sentido, está sujeta a la obligación principal en su existencia y extinción. En otras palabras, la hipoteca subsiste mientras tenga vigencia el crédito garantizado, por lo que se extin-gue en todo caso que se extinga la obligación principal que garantiza. Westernbank v. Registradora, supra, pág. 785. Véase, además, Rivera Rivera, op. cit., págs. 488 y 514.
A tono con lo anterior, surge de la doctrina jurí-dica que las causas de extinción de las hipotecas pueden ser de variada índole. En lo que respecta al caso ante nos, una de las formas de extinción ocurre debido a la prescrip-ción(10) o la inacción del titular del crédito hipotecario en el término determinado en ley. Chico y Ortiz, op. cit, pág. *1121703. Sobre el particular, el Art. 180 de la Ley Hipotecaria dispone que la acción hipotecaria tiene un plazo prescrip-tivo de veinte años, contados a partir del día en que pueda ejercitarse la acción con arreglo al título inscrito. 30 LPRA sec. 2576. De forma similar, el Art. 1864 del Código Civil establece que la acción hipotecaria prescribe a los veinte años.(11) 31 LPRA sec. 5294. Se ha aclarado que el día en que pueda ejercitarse la acción se refiere al momento del vencimiento del crédito, según pactado en el título. Westernbank v. Registradora, supra, pág. 788. Véanse, además: Chico y Ortiz, op. cit., pág. 1705; Rivera Rivera, op. cit., pág. 515.
A. Por tratarse de lo que concierne directamente a la controversia de autos, es pertinente indicar que entre las disposiciones de la Ley Núm. 208-1995 (Ley Núm. 208)—conocida como Ley de Instrumentos Negociables, 19 LPRA sec. 501 et seq.— se define instrumento negociable como una promesa u orden incondicional de pago de una cantidad específica de dinero si: (1) es pagadero al portador o a la orden, o (2) si es pagadero a la presentación o en una fecha específica. 19 LPRA sec. 504(a)(1)-(2). De esta forma, se puede apreciar que la Ley Núm. 208 provee distintos tipos de pagarés, dependiendo del momento cuando resul-tan exigióles y de la forma en que se suscriben.
En lo que atañe a este caso, la Sec. 2-108 de la Ley Núm. 208 define los llamados pagarés vencederos a la presentación. 19 LPRA sec. 508. En cuanto a ello, precisa que un instrumento es pagadero a la presentación cuando así se define o cuando no se especifica ninguna fecha de pago. 19 LPRA sec. 508(a). Esto es, este tipo de pagarés no incluye una fecha de pago o, mejor dicho, no contiene una fecha cierta de vencimiento. Westernbank v. Registradora, *113supra, pág. 786. Así, se consideran vencidos en el momento en que su tenedor exige el pago de la obligación. Íd.
Con relación al periodo prescriptivo para exigir el cumplimiento de los pagarés hipotecarios vencederos a la presentación, la Sec. 2-118(h) de la Ley Núm. 208 indica expresamente lo siguiente:
(h) Independiente de cualquier disposición en contrario aquí contenida, una acción para exigir el cumplimiento de una obli-gación, de una parte de pagar un pagaré garantizado por una hipoteca sobre bienes inmuebles, y todo interés devengado por tal obligación, deberá iniciarse dentro del término dispuesto por la sec. 5294 del Título 31 para el ejercicio de la acción hipotecaria. 19 LPRA sec. 518(h).
Como vimos, el citado Art. 1864 del Código Civil de Puerto Rico dispone el periodo prescriptivo de veinte años para ejercer la acción hipotecaria respecto a las hipo-tecas con fecha de vencimiento. Por lo tanto, y en virtud de la Ley Núm. 208, la acción para exigir el cumplimiento de los pagarés hipotecarios vencederos a la presentación tam-bién prescribe a los veinte años. A esos efectos, de la Ley Núm. 208 se colige con meridiana claridad que el crédito evidenciado en un pagaré hipotecario vencedero a la pre-sentación puede ser exigible en cualquier momento, pero nunca en exceso del término de veinte años. Westernbank v. Registradora, supra, pág. 787.
En Westernbank v. Registradora, supra, este Tribunal tuvo ocasión para determinar cuándo comienza a transcurrir el periodo prescriptivo para exigir el cumplimiento de un pagaré hipotecario vencedero a la presentación. Allí, concluimos que el término de veinte años comienza a transcurrir desde el momento de inscrip-ción de la hipoteca. Íd., pág. 788. Es decir, un pagaré hipo-tecario vencedero a la presentación pierde su vigencia por efecto de la prescripción luego de transcurrido un término ininterrumpido de veinte años desde que la hipoteca se inscribe en el Registro. Íd., págs. 788-789.
*114B. Examinado el plazo prescriptivo de la acción hipotecaria —tanto de la hipoteca con fecha de venci-miento como de los pagarés hipotecarios vencederos a la presentación—, procede preguntarse si éste admite interrupción. Cónsono con lo dispuesto en el Art. 1873 de nuestro Código Civil —del cual surgen los supuestos que interrumpen la prescripción de las acciones—,(12) este Tribunal resolvió que el término prescriptivo de veinte años que se le concede al acreedor hipotecario para que exija por la vía judicial el pago de la obligación puede ser interrum-pido por el ejercicio de una acción judicial, por reclamación extrajudicial del acreedor o por cualquier acto de reconoci-miento por parte del deudor. Soto v. Registrador, 51 DPR 236, 239-240 (1937). Véase, además, Vda. de Carlo v. Toro, 99 DPR 200, 207 (1970).
En ocasión de determinar si se interrumpió el término prescriptivo de una hipoteca con fecha de vencimiento, ba-sado principalmente en dos actos de reconocimiento de deuda por parte del deudor que constaban en los libros del Registro, en el caso Vda. de Carlo v. Toro, supra, este Tribunal aclaró que las formas de paralización que surgen del Art. 1873 aplican a las obligaciones que constan en el Registro. Íd., pág. 223. En aquel entonces se enfatizó en que de existir una excepción a tales fines, prácticamente equi-valdría a dejar fuera de las causas interruptoras dispuestas en el Art. 1873 a las obligaciones inscritas, especialmente las hipotecarias. íd. Esto es, quedarían limitadas esas cau-sas interruptoras a las obligaciones contraídas oralmente o mediante documentos privados. íd. Por lo tanto, este Tribunal no dio paso a excluir de los supuestos interruptores del Art. 1873 a las obligaciones hipotecarias. No obstante, y de-bido al hecho de que en el citado caso el reconocimiento de deuda aparecía acreditado en el Registro, este Tribunal no *115aclaró si las formas de interrupción que surgen del Art. 1873 del Código Civil deben constar en el Registro para que sea efectiva la paralización del periodo prescriptivo en cuestión o si éste puede ser interrumpido extrarregistralmente.
Cabe destacar que reconocidos tratadistas también han abordado el tema del plazo prescriptivo de la acción hipo-tecaria y su interrupción por motivo de los supuestos que surgen del Código Civil. Véase Chico y Ortiz, op. cit., págs. 1705-1706. Éstos parten de la premisa jurídica de que el término prescriptivo de la acción hipotecaria, como todo otro plazo de esa índole, admite su efectiva y oportuna interrupción. Sobre el particular, algunos tratadistas han sostenido:
En rigor, es en la relación compleja crédito-hipotecario donde opera propiamente la prescripción extintiva de la acción hipotecaria, por cuya razón hay que estimar que se trata aquí de una extinción de la acción hipotecaria por falta de ejercicio de la pretensión de realización del valor dinerario del bien hipotecado, o sea, la decadencia del derecho de realización del valor, o ius distrahendi, por causa debida a la inercia del acre-edor hipotecario, pero a base de que esta prescripción pueda interrumpirse en los casos previstos por los arts. 1.973 y siguientes, aplicables, del Código Civil. (Énfasis en el original suprimido y énfasis suplido). R.M. Roca Sastre y otros, Derecho hipotecario, 9na ed., Barcelona, Editorial Bosch, 2008, T. X, págs. 582-583.
En armonía con lo anterior, estudiosos sobre el tema han señalado que la acción hipotecaria es de naturaleza prescriptiva y, por lo tanto, susceptible de interrumpirse extrarregistralmente. Gómez Pérez y otros, supra, págs. 884 y 886. Para ilustrarlo, éstos plantean que se puede interrumpir la prescripción del crédito hipotecario me-diante lo siguiente: (1) renovación de las escrituras de préstamo hipotecario; (2) prórroga del plazo de devolución del préstamo; (3) pago de parte del capital de la deuda; (4) abono de intereses; (5) el envío de carta de requeri-miento de pago, o (6) cualquier otra acción judicial o extra*116judicial compatible con dicho requerimiento. Roca Sastre y otros, op. cit., T. X, pág. 588; Gómez Pérez y otro, supra, pág. 884. La razón de ello es que del precitado Art, 1873 no se desprende que las formas interruptoras de las acciones deban constar en el Registro para que surtan efecto. Nó-tese que el texto claro del Art. 1873 no impone tal requisito. Adviértase que tampoco surge esa exigencia de la copiosa doctrina jurídica sobre el tema. Véanse: S. Rubio Liniers, La prescripción extintiva del crédito hipotecario, 527 Rev. Crít. Der. Inmob. 947, 959-962 (1978); L. Rodríguez Otero, Instituciones de derecho hipotecario, Madrid, DIJUSA, 2007, T. III, págs. 488-495; Roca Sastre y otros, op. cit., T. X, págs. 581-590; Chico y Ortiz, op. cit., págs. 1703-1706; Rivera Rivera, op. cit., págs. 514-516.
Por su parte, y en consideración a la naturaleza sustan-tiva de la prescripción, conviene destacar que reconocidos tratadistas afirman que el Registrador, dentro del marco de sus funciones, carece de datos suficientes para apreciar si la prescripción del derecho inscrito se ha consumado o si se ha producido algún hecho interruptor. Al amparo de ese racio-cinio, plantean que la complejidad propia del fenómeno prescriptivo escapa del poder calificador del Registrador, siendo ésta función propia de los tribunales. Roca Sastre y otros, op. cit., T. X, pág. 589. Ello lleva a concluir que la determinación en cuanto a si se interrumpió efectivamente el plazo prescriptivo de la acción hipotecaria es un asunto contencioso que le incumbe exclusivamente a los foros judiciales. Rubio Liniers, supra, pág. 962; Chico y Ortiz, op. cit, pág. 1706; Gómez Pérez y otro, supra, pág. 886.
h-í I—!
Cónsono con la controversia ante nuestra consi-deración, resulta indispensable traer a colación que al am-paro de la Regla 13.1 de Procedimiento Civil se permite que cualquier parte en un proceso judicial enmiende sus *117alegaciones, sin permiso del tribunal, antes de que se le notifique una alegación responsiva. Véase Regla 13.1 de Procedimiento Civil de 2009 (32 LPRA Ap. V). En caso de que la alegación sea de las que no admite alegación respon-siva y el pleito no haya sido señalado para juicio, ésta po-drá enmendarse dentro de los veinte días de haber sido notificada. Id. En cualquier otro escenario, las partes po-drán enmendar sus alegaciones únicamente con el permiso del tribunal o mediante el consentimiento escrito de la parte contraria.(13) Íd.
En síntesis, la Regla 13.1 permite a una parte enmen-dar sus alegaciones cuando por alguna razón válida en de-recho ha omitido algo en éstas. J.A. Cuevas Segarra, Tratado de derecho procesal civil, 2da ed., San Juan, Pubs. JTS, 2011, T. II, pág. 591. Así, las enmiendas pueden am-pliar las causas de acción expuestas en la demanda original o pueden añadir una o más causas de acción. Ortiz Díaz v. R. & R. Motors Sales Corp., 131 DPR 829, 837 (1992). De igual forma, las enmiendas también son permitidas para clarificar o ampliar una defensa previamente interpuesta. Vélez Cortés v. Baxter, 179 DPR 455, 465 esc. 9 (2010); Srio. del Trabajo v. J.C. Penney Co., Inc., 119 DPR 660 (1987). Véase, además, Cuevas Segarra, op. cit., pág. 591.
En lo pertinente al caso de autos, es doctrina rei-terada que, de ordinario, las enmiendas realizadas a una demanda se retrotraen a su fecha de presentación. No obs-tante, para que las enmiendas se retrotraigan, la nueva reclamación o las defensas de la alegación enmendada de-ben surgir de la misma conducta, acto, omisión o evento *118expuesto en la alegación original. Regla 13.3 de Procedimiento Civil de 2009 (32 LPRA Ap. V). Véanse, además: Arce Bucetta v. Motorola, 173 DPR 516, 537 (2008); Ortiz Díaz v. R. & R. Motors Sales Corp., supra, pág. 837; Cuevas Segarra, op. cit., pág. 614. Adviértase que si ello ocu-rre, las enmiendas se retrotraen a la fecha de presentación de la demanda original, sin importar que éstas se realicen pasado el término prescriptivo. Cuevas Segarra, op. cit., pág. 614.
En consecuencia, este Tribunal ha resuelto que si la de-manda original se presentó dentro del periodo prescriptivo correspondiente, las enmiendas también estarán en tiempo. Ortiz Díaz v. R. & R. Motors Sales Corp., supra, pág. 837. Véase, además, Cuevas Segarra, op. cit., pág. 614. Ello significa que no surgirá problema en cuanto a la prescripción, independientemente de cuándo se hayan pre-sentado las respectivas enmiendas. Íd.
IV
En fin, es oportuno recordar que en nuestra ju-risdicción el Registro asegura el tráfico de los diversos ne-gocios y actos jurídicos. Sánchez Díaz et al. v. E.L.A., 181 DPR 810, 830 (2011). En otras palabras, su objetivo es sal-vaguardar la certeza del tráfico económico inmobiliario. Distribuidores Gas PR v. Registradora, supra, pág. 359. Tal propósito se logra mediante la publicidad ante terceros de aquellos derechos que constan inscritos. En materia de derecho inmobiliario, sabemos que la calificación consti-tuye la facultad por excelencia del Registrador para exami-nar y comprobar la legalidad de los documentos sometidos a su atención, a los fines de que solo ingresen al Registro títulos válidos y perfectos. Santiago v. E.L.A., 163 DPR 149, 158 (2004); R&G Premier Bank P.R. v. Registradora, 158 DPR 241, 246 (2002). Sin duda, esta función es cón-sona con el interés de salvaguardar la certeza del tráfico *119jurídico de los bienes inmuebles mediante la constancia clara en el Registro. Distribuidores Gas PR v. Registradora, supra, pág. 361.
Ahora bien, el Art. 110 de la Ley Hipotecaria contempla la posibilidad de que existan inexactitudes en el Registro. En este contexto, la inexactitud es definida como “todo desacuerdo que en orden a los derechos inscribibles exista entre [el Registro] y la realidad jurídica extrarregistral”. (Énfasis suplido). 30 LPRA sec. 2360. Re-conocidos tratadistas explican que hay inexactitud cuando el Registro expresa una situación jurídica que en la realidad jurídica extrarregistral es otra; cuando ello ocurre, no existe concordancia, armonía, acuerdo, coincidencia o para-lelismo entre el contenido de los libros regístrales y el ver-dadero estado jurídico del dominio de inmuebles o derechos reales inmobiliarios inscritos. Roca Sastre y otros, op. cit., T. IV, pág. 11. De ordinario, ante una inexactitud registral, el remedio es la rectificación de los correspondientes libros.
Cabe señalar que en nuestra jurisdicción, el titular del dominio o derecho real que no esté inscrito, que lo esté erró-neamente, o que resulte lesionado por el asiento inexacto puede solicitar la rectificación del Registro(14) 30 LPRA sec. 2360. El efecto inmediato de la rectificación de la inexacti-tud del Registro es provocar el respectivo asiento de inscrip-ción, cancelación o de otra clase, corrector de tal inexactitud en el lugar correspondiente de los libros regístrales. Roca Sastre y otros, op. cit., T. IV, pág. 27.
Es menester puntualizar que el Art. 110 de la Ley Hipotecaria enfatiza que la rectificación del Registro no perjudi-cará los derechos legítimamente adquiridos por un tercero que reúna las condiciones fijadas en nuestro ordenamiento. 30 LPRA sec. 2360. Por ello, es lógico que la persona intere-sada en que no prevalezca el contenido registral inexacto *120pueda obtener la rectificación o corrección del Registro, po-niéndolo de acuerdo con la realidad jurídica mediante la efectuación de las correspondientes operaciones en los libros regístrales. Roca Sastre y otros, op. cit., T. IV, pág. 17.
Examinada la doctrina jurídica pertinente, estamos en posición de resolver la controversia que nos ocupa. Procedemos.
V
Conforme adelantáramos, este caso requiere que resol-vamos si el plazo prescriptivo para ejercer la acción hipo-tecaria —en lo que atañe a los pagarés hipotecarios vence-deros a la presentación— es susceptible de interrumpirse extrarregistralmente o si, por el contrario, esa interrupción debe constar en el Registro para que surta efecto. Como indicamos, esta determinación le compete exclusivamente a los tribunales. Recapitulemos sucintamente los hechos que nos auxiliarán a resolver esta controversia.
Surge de los autos que Distribuidores presentó una de-manda en cobro de dinero contra los peticionarios para re-clamar la suma adeudada en concepto de venta de gas fluido. La demanda en cuestión fue instada dentro del tér-mino prescriptivo de veinte años para ejercer la acción re-lacionada a los pagarés hipotecarios vencederos a la presentación. En medio de los trámites procesales, los pe-ticionarios solicitaron la cancelación de las hipotecas que aseguraban los pagarés que suscribieron para garantizar su deuda con Distribuidores. Posteriormente, —vencido el plazo de veinte años—, Distribuidores enmendó su de-manda para incluir la causa de acción de ejecución de hi-poteca y solicitó la correspondiente anotación preventiva de demanda en el Registro. Enfrentada con la solicitud de cancelación de hipotecas y la anotación preventiva de de-manda, la Registradora calificó los asientos según el orden de presentación. Por ende, canceló la hipoteca que asegu-*121raba uno de los pagarés. Esta acción fue confirmada por este Tribunal. En el ínterin, otra de las hipotecas que ase-guraba uno de los pagarés también fue cancelada.
Tras múltiples incidentes procesales, el Tribunal de Pri-mera Instancia desestimó todas las causas de acción de Distribuidores. Concluyó que la Opinión emitida por este Tribunal en Distribuidores Gas PR v. Registradora, supra, constituía impedimento colateral por sentencia en el caso ante sí, por lo que Distribuidores estaba impedido de liti-gar sus causas de acción. Inconforme, Distribuidores recu-rrió ante el Tribunal de Apelaciones. Evaluado el caso, el foro apelativo intermedio revocó la determinación recu-rrida al razonar que la acción hipotecaria se interrumpió como resultado del efecto retroactivo de la demanda en-mendada, por lo que el derecho de hipoteca continuaba vigente. Por consiguiente, ordenó la reinstalación de la hi-poteca que asegura el Pagaré Núm. 3. Además, requirió que se hiciera constar la anotación preventiva de demanda presentada por Distribuidores.
En disconformidad, los peticionarios acuden ante este Tribunal. En esencia, aducen que el plazo prescriptivo de un pagaré hipotecario vencedero a la presentación no puede interrumpirse por eventos que no constan en el Registro. Argumentan que para interrumpir efectivamente ese periodo prescriptivo, las formas de paralización dis-puestas en el Código Civil deben constar expresa y feha-cientemente en el Registro. Por ello, plantean que no es suficiente con la existencia de actos extrarregistrales.
Por su parte, Distribuidores sostiene que, conforme al citado Art. 1873, el periodo prescriptivo de los pagarés hipo-tecarios vencederos a la presentación puede interrumpirse fuera de los libros del Registro. A base de ello, arguye que el periodo prescriptivo tanto de la acción personal como de la acción hipotecaria fue interrumpido mediante la oportuna presentación de las acciones judiciales contra los peticionarios. Alega que la demanda enmendada se retro-*122trajo a la presentación de la demanda original, la cual se instó dentro del término de veinte años para ejercer la ac-ción hipotecaria en cuestión.
Ponderados los argumentos de las partes involu-cradas, conjuntamente con la normativa jurídica aplicable, resolvemos que le asiste la razón a Distribuidores. Ello, toda vez que nuestro estado de derecho reconoce la posibilidad de que el plazo prescriptivo para ejercer la acción hipotecaria respecto a los pagarés hipotecarios vencederos a la presen-tación se interrumpa, sin que tenga que existir constancia en el Registro que evidencie la interrupción. Veamos.
Como se expuso, Distribuidores presentó su demanda original en cobro de dinero dentro del periodo dispuesto para ejercer la acción hipotecaria. Posteriormente, enmendó su alegación para acumular la acción de ejecución de hipoteca. En vista de que la nueva reclamación surge del mismo nú-cleo fáctico expuesto en la alegación original, ésta tuvo el efecto de retrotraerse a la presentación de la demanda original. Ello lleva a la inexorable conclusión de que la ac-ción hipotecaria también se presentó dentro del término prescriptivo dispuesto en nuestro ordenamiento. Por ende, a todas luces se configuró uno de los supuestos que interrum-pen la prescripción de las acciones, a saber: la interposición de una acción judicial por parte del acreedor.
No obstante, los peticionarios alegan que esas formas de paralización deben constar en el Registro. No nos persuade su argumento. Como se pudo apreciar, la copiosa doctrina jurídica sobre el tema no apoya sus planteamientos. Tam-poco se desprende tal requisito de nuestro Código Civil o del marco jurídico aplicable.
Así las cosas, determinamos que el plazo vigesimal para ejercer la acción hipotecaria —en lo concerniente a los pagarés hipotecarios vencederos a la presentación— no está exceptuado de la premisa que establece que toda acción sujeta a un término de prescripción admite que el *123mismo sea interrumpido. Esto, sin que en el Registro tenga que existir constancia de tal interrupción. En vista de ello, resolvemos que Distribuidores interrumpió oportunamente tanto la acción personal como la acción hipotecaria. En ese sentido, jamás llegó a cumplirse, consumarse o a produ-cirse en su integridad la prescripción extintiva del crédito hipotecario. Actuó correctamente el Tribunal de Apelacio-nes al así dictaminarlo.
Ahora bien, lo anterior no dispone de la totalidad de la controversia que nos ocupa. Ello, pues las hipotecas que ase-guran el Pagaré Núm. 2 y el Pagaré Núm. 3 fueron cance-ladas en el Registro bajo la creencia de que estaban prescri-tas y al amparo del principio de prioridad registral. Resuelto que, en efecto, Distribuidores interrumpió el plazo prescriptive de la acción hipotecaria, es forzoso concluir que los re-feridos créditos hipotecarios continúan vigentes. Por tanto, existe una inexactitud en el contenido del Registro que ame-rita ser rectificada, ya que la subsistencia o permanencia del estado de inexactitud constituye un grave peligro para la certeza del tráfico económico inmobiliario. Véase Roca Sastre y otros, op. cit., T. IV, pág. 16.
Ante esa realidad, ordenamos que se levanten los asien-tos de cancelación extendidos y, por consiguiente, se reins-talen en el Registro los gravámenes hipotecarios relacionados al Pagaré Núm. 2 y al Pagaré Núm. 3.(15) De esta forma, la realidad extrarregistral del derecho en cuestión se hará constar mediante la anotación correspondiente. Adviértase que lo aquí resuelto no constituye un cuestio-namiento al desempeño de las funciones del Registrador concernido ni a los pronunciamientos emitidos en Distri-buidores Gas PR v. Registradora, supra, pues de lo que se trata es de un asunto contencioso —de exclusiva competen-*124cia de los tribunales— que no podía dilucidarse mediante un recurso gubernativo. (16)
VI
En virtud de la normativa que antecede, resolvemos que Distribuidores interrumpió oportunamente el término pres-criptivo de la acción hipotecaria mediante la interposición de la acción judicial. Por lo tanto, modificamos el dictamen emitido por el Tribunal de Apelaciones a los efectos de or-denar la reinstalación en el Registro de los gravámenes hi-potecarios relacionados al Pagaré Núm. 2 y al Pagaré Núm. 3. De esta forma, le ordenamos al Registrador reali-zar las rectificaciones correspondientes, a los fines de que se acredite la vigencia de los referidos créditos hipotecarios y la anotación preventiva de demanda presentada por Distribuidores.

En consecuencia, remitimos el caso al Tribunal de Pri-mera Instancia para la continuación de los procedimientos ulteriores de forma compatible con lo aquí resuelto.

El Juez Asociado Señor Colón Pérez estuvo conforme e hizo constar las expresiones siguientes:
Estoy conforme con lo resuelto por una mayoría de este Tribunal por entender que, en estricto Derecho, el resultado al que se llega en el presente caso es correcto: el término pres-criptivo para ejercer la acción hipotecaria —en lo concerniente a los pagarés hipotecarios vencederos a la presentación— es susceptible de ser interrumpido extrarregistralmente. Ahora bien, la interrupción oportuna de los términos prescriptivos en *125el caso ante nos surge como consecuencia de una enmienda a la demanda (para añadir la causa de acción de ejecución de hipoteca) solicitada alrededor de año y medio después de pre-sentada la demanda original (en la que solo se ejerció acción de cobro de dinero), lo que permitió que las enmiendas reali-zadas a la demanda se retrotrajeran a la fecha de presentación de esta última. En vista de lo anterior, es menester señalar que lo aquí resuelto no provee un subterfugio a las partes en un pleito para obviar los diversos términos prescriptivos dis-puestos en las leyes del Estado Libre Asociado de Puerto Rico mediante el uso indiscriminado de las Reglas 13.1 y 13.3 de Procedimiento Civil, 32 LPRA Ap. V. Máxime cuando se pu-diese entender que las partes que incoan la demanda en cobro de dinero —al momento de presentar la misma— conocían o debieron haber conocido del derecho accesorio de hipoteca que garantizaba la obligación. Debemos tener presente que los he-chos de este caso, sobre los cuales el Tribunal emite la pre-sente Opinión, son muy particulares (pues, de ordinario, en este tipo de caso las partes presentan en conjunto la acción en cobro de dinero con la acción de ejecución de hipoteca), y están matizados por un trámite procesal muy complejo que requirió, entre otras cosas, que este Tribunal interviniera en etapas tempranas del proceso, mientras a la par se dilucidaban en el Tribunal de Primera Instancia otros procedimientos relaciona-dos a la causa de epígrafe. Véase Distribuidores Gas PR v. Registradora, 188 DPR 351 (2013).
La Juez Asociada Señora Rodríguez Rodríguez disintió e hizo las expresiones siguientes:
Con la opinión que precede, una mayoría de este Tribunal avala la utilización de un subterfugio procesal para evadir un término prescriptivo. Permitir que se presente una nueva causa de acción que ya está prescrita, como es la ejecución de hipoteca en este caso, mediante una enmienda a la causa de acción original en cobro de dinero, milita en contra de la ex-tinción de las acciones por razón del transcurso del tiempo. Con este proceder, se le reconoce a una parte el ejercicio de un derecho patrimonial transcurrido el término prescrito para ello. Valerse de un mecanismo procesal para eludir el cumpli-miento con un término prescriptivo propicia, no sólo la insegu-ridad jurídica, sino además, el menoscabo de una figura como la prescripción que, en nuestro ordenamiento, es de natura-leza sustantiva. Véanse: Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 373 (2012); S.L.G. Serrano-Báez v, Foot Locker, 182 DPR 824 (2011); COSSEC et al. v. González López *126et al., 179 DPR 793, 805 (2010); Santos García v. Banco Popular, 172 DPR 759, 766 (2007). Mediante la Opinión que sus-cribe una mayoría de este Tribunal, se le atribuye eficacia ju-rídica a mi acto realizado a destiempo. Con ello, se desvirtúa el propósito de la prescripción y se admite el uso de un artificio legal para su interrupción.
Por entender que una causa de acción en cobro de dinero es fundamentalmente distinta a una causa de acción de ejecución de hipoteca, me resulta imposible concebir que el ejercicio de la última se retrotraiga al momento del ejercicio de la primera. Cabe recordar que una peculiaridad del derecho real de hipoteca es que se trata de un derecho accesorio a uno personal. Precisamente por ello, el incumplimiento con el de-recho personal está irremediablemente atado el ejercicio de la acción real de ejecución de hipoteca. Véase J. Puig Brutau, Caducidad, prescripción extintiva y usucapión, 3ra ed., Barcelona, Ed. Bosch, 1996, pág. 133. No hay razón alguna por la cual la parte demandante no haya podido incoar su causa de acción de ejecución de hipoteca oportunamente; esto es, al mo-mento de presentar su reclamación en cobro de dinero por el derecho de crédito que la propia hipoteca garantizaba. Ratifi-car esa falta de diligencia permitiéndole ejercer tardíamente un derecho real prescrito constituye un desacierto que me re-sulta imposible sancionar.

 Tbdos los pagarés hipotecarios fueron pactados al doce por ciento de interés anual. Además, para cada uno de los pagarés, se acordó el pago de costas, gastos y honorarios de abogado en caso de reclamación judicial.


 La demanda de sustitución de pagaré extraviado relacionada al Pagaré Núm. 1 se presentó el 18 de agosto de 2006; la del Pagaré Núm. 2 se instó el 16 de septiembre de 2002, y la vinculada al Pagaré Núm. 3 el 16 de agosto de 2006.


 Los peticionarios presentaron su contestación a la demanda de sustitución del Pagaré Núm. 3 el 6 de febrero de 2007. En ésta, aceptaron que Distribuidores Unidos de Gas de Puerto Rico, Inc. (Distribuidores) tenía derecho a la sustitución del pagaré extraviado.


 De los autos se desprende que el Sr. Carlos M. Declet Meléndez era el Pre-sidente de San Juan Gas Company, Inc.


 Adviértase que como parte de su Alegato, la Registradora expresó que “el autorizar la enmienda a una demanda y determinar si la enmienda es efectiva al momento de la radicación de la demanda original son asuntos que competen exclu-sivamente al Tribunal de Primera Instancia [...] Siendo competencia del Tribunal de Primera Instancia ante el cual se presentó la demanda, el asunto de la enmienda a la demanda y los procedimientos ulteriores que lleva a cabo la parte recurrente para hacer valer su crédito, si como resultado del proceso judicial prevalece la parte recu-rrente, dicho Tribunal es al que [le] compete ordenar la reinstalación de la hipoteca”. Distribuidores Gas PR v. Registradora, 188 DPR 351, 376 esc. 4 (2013).


 Surge de los autos que la hipoteca que asegura el Pagaré Núm. 2 también fue cancelada por prescripción mediante instancia presentada por los peticionarios, En cuanto a la hipoteca que garantiza el Pagaré Núm. 1, los peticionarios solicitaron su cancelación, pero fue denegada. En cambio, en el caso de este pagaré, se inscribió la anotación de demanda en cobro de dinero y ejecución de hipoteca presentada por Distribuidores.


 Nótese que desde aquel entonces se advirtió que la controversia sobre la interrupción del término prescriptivo de la acción hipotecaria y la retroactividad de la demanda enmendada era un asunto extrarregistral de naturaleza contenciosa que debía dirimirse ante los foros judiciales y no mediante un recurso gubernativo. Véase Opinión de conformidad emitida por la Juez Asociada Señora Rodríguez Rodríguez en Distribuidores Gas PR v. Registradora, supra. Por ello, evitamos pasar juicio sobre la controversia judicial en cuanto a si la demanda enmendada presentada por Distribuidores se retrotraía a la fecha de la demanda original con el fin de interrum-pir el plazo prescriptivo de la acción hipotecaria.


 Véase Distribuidores Gas PR v. Registradora, supra.


 En virtud de la Regla 47 de Procedimiento Civil de 2009 (32 LPRA Ap. V), el Tribunal de Primera Instancia modificó la Sentencia Sumaria Parcial emitida el 22 de abril de 2013 para que fuera una Resolución.


 Como es conocido, la prescripción extintiva es una figura de naturaleza sustantiva que se rige por las disposiciones del Código Civil. Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 373 (2012); SLG Serrano-Báez v. Foot Locker, 182 DPR 824, 831 (2011); COSSEC et al. v. González López et al., 179 DPR 793, 805 (2010). Esta figura jurídica denota la extinción de un derecho o la liberación de una obligación por motivo de la inercia de una parte en ejercerlo durante un tiempo determinado. Orraca López v. ELA, 192 DPR 31, 49 (2014); Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, págs. 372-373. Véase, además, M.J. Argañarás, La prescripción extintiva, Buenos Aires, TEA, 1966, pág. 12. Su objetivo es evitar la incerti-dumbre en las relaciones jurídicas, castigar la inercia en el ejercicio de los derechos y estimular el ejercicio rápido de las acciones. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 373; COSSEC et al. v. González López et al., supra, pág. 806; Campos v. Cía. Fom. Ind., 153 DPR 137, 143 (2001). De igual forma, promueve la seguridad en el tráfico jurídico y otorga estabilidad de las relaciones jurídicas. Fraguada Bonilla v. Hosp. Aux. Mutuo, supra, pág. 373.


 Con relación a la manera en que pueden cancelarse en el Registro de la Propiedad las hipotecas prescritas, véase el Art. 145 de la Ley Hipotecaria y del Registro de la Propiedad, 30 LPRA sec. 2469.


 Específicamente, el Art. 1873 del Código Civil dispone que “J]a prescripción de las acciones se interrumpe por su ejercicio ante los tribunales, por reclamación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor”. 31 LPRA sec. 5303.


 Este Tribunal ha resuelto que al momento de determinar si se conceden o no las enmiendas a las alegaciones, los foros judiciales deben ejercer su facultad liberalmente. Regla 13.1 de Procedimiento Civil de 2009 (32 LPRA Ap. V). Véase, además, S.L.G. Font Bardón v. Mini-Warehouse, 179 DPR 322, 334 (2010). Ello, pues el poder de los tribunales para permitir enmiendas a las alegaciones es amplio y, por ende, tiene que demostrarse un claro abuso de discreción o perjuicio manifiesto a la parte contraria para que se revoque su actuación. Íd.; Neca Mortg. Corp. v. A & W Dev. S.E., 137 DPR 860, 868 (1996).


 Para conocer en detalle las maneras en que las inexactitudes del Registro pueden ser rectificadas, véase el Art. 110 de la Ley Hipotecaria y del Registro de la Propiedad, 30 LPRA sec. 2360.


 Recuérdese que durante los trámites judiciales, los peticionarios aceptaron que Distribuidores tenía derecho a la sustitución del Pagaré Núm. 3.


 Resulta obvio que lo resuelto en Distribuidores Gas PR v. Registradora, supra, no constituye impedimento colateral por sentencia en el caso ante nuestra consideración. Según explicamos, en aquel entonces no se dilucidó el efecto de la presentación de la demanda enmendada sobre el plazo prescriptivo de la acción hi-potecaria, ya que no es materia de revisión en un recurso gubernativo. Por lo tanto, el hecho esencial para el pronunciamiento del dictamen al que hoy llegamos no se determinó en el aludido recurso gubernativo, por lo que, a todas luces, no opera la figura del impedimento colateral por sentencia. Presidential v. Transcaribe, 186 DPR 263, 277 (2012); Beníquez et al. v. Vargas et al., 184 DPR 210, 225 (2012); S.L.G. Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 155 (2011).